Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 12 May 2022. Claims 1 and 5 were amended. Claims 6-8 were newly added. Claims 1-8 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 USC § 101
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
wherein when one of said plurality of drugs is removed from said drug cabinet determine whether the medication has been cleared previously;
determine any medication interactions of said drug;
whereby if an adverse drug interaction is detected, alert someone of potentially adverse drug interactions.
Therefore, the claim as a whole is directed to “checking for drug interactions”, which is an abstract idea because it is a mental process. “Checking for drug interactions” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) with the aid of pen and paper. The doctor can receive a patient record, with allergies and current medications, and determine if a new medication with have an adverse interaction on the patient based on that patient record.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
at least one processor; 
at least one electronically monitored drug cabinet located a point of care and stocked with a plurality of drugs;
a patient health record database, including a patient's medical records, drug allergies, medications prescribed or taken by a patient, and a patient's medical conditions; 
a data storage and comparison module; 
a medication interaction database; 
a means of accessing the medication interaction database; 
a notification means selected from a cellular phone, a mobile device, a wearable device having patient information, a dashboard screen, a point of care subsystem, a paging system, a message system, and combinations thereof,
said cabinet sends an electronic signal to said data storage and comparison module to create an electronic record of a removal of said drug, stored as a drug removal record;
wherein the data storage and comparison module creates one or more electronic records of medication interactions of said drug removal record, said medication interaction database, and said patient health record and records and stores, by said processor,
whereby when no adverse drug interaction is detected, said data storage and comparison module creates an electronic record of verification of drug administration for said drug removal record and records and associates a time with said record of verification of drug administration;
said processor creates and stores an alarm notification and sends said alarm notification to said notification means warning of at least one adverse drug interaction if detected, and creates an electronic record of said alarm notification; and 
wherein said notification means displays the electronic record of potentially adverse drug interactions.
These additional element amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is not enough to integrate the judicial exception into a practical application (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely reciting the use of a computer to perform the judicial exception does not add significantly more (see MPEP 2106.05(f)). Accordingly, claim 1 is ineligible.
Dependent claims 2-3 and 8 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 6-7 further recite additional elements that amount to merely reciting the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 6-7 are ineligible.
Claims 4-5 are parallel in nature to claim 1. Accordingly claims 4-5 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Sriharto (U.S. 2008/0316045).
Regarding claim 1, Sriharto discloses a computer-aided alarm system for use outside of pre-clearance drug orders for time-critical drug administration at the point of care:
at least one processor (See Sriharto [0042].); 
at least one electronically monitored drug cabinet located a point of care and stocked with a plurality of drugs (See Sriharto [0017]-[0019].);
a patient health record database, including a patient's medical records, drug allergies, medications prescribed or taken by a patient, and a patient's medical conditions (See Sriharto [0024] the medical database stores electronic patient records. The electronic medical records include patient drug allergies, medications prescribed to the patient, and the ailment the patient is suffering from and medical conditions of the patient (i.e. a patient’s medical condition).); 
a data storage and comparison module (See Sriharto [0019] the system may have a local memory in the intelligence module. [0024] the system can access electronic medical records that include the medical profile of the patient, medicines prescribed, scheduling allergies, patient records. [0042] and [0043] the system can use various types of memory to perform the method described.); 
a medication interaction database (See Sriharto [0024] The system has access to a medical database, which includes a database of adverse drug interactions.); 
a means of accessing the medication interaction database (See Sriharto [0024] the system has access to a medical database, which includes a database of adverse drug interactions. The medical database is in communication with the intelligence module through the communication module 107 of the IMMC. Therefore, the system has “means of accessing the medication interaction database.); 
a notification means selected from a cellular phone, a mobile device, a wearable device having patient information, a dashboard screen, a point of care subsystem, a paging system, a message system, and combinations thereof (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication. The cart and its display are considered to be a “point of care subsystem.”),
wherein when one of said plurality of drugs is removed from said drug cabinet, said cabinet sends an electronic signal to said data storage and comparison module to create an electronic record of a removal of said drug, stored as a drug removal record (See Sriharto [0019] The tracking unit records the time of all movements of drug items, in and out of the medical container.);
wherein the data storage and comparison module creates one or more electronic records of medication interactions of said drug removal record, said medication interaction database, and said patient health record and records and stores, by said processor, whether the medication has been cleared previously  (See Sriharto [0017] the system performs many functions, including “determining patient-drug interactions, determining drug-drug interactions, identifying adverse drug interactions, etc.” [0019] the system includes a “correlating and inferring unit” that determines whether a particular drug removed from the container to be administered has any harmful interaction with other drugs previously administered to the patient. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” If a drug is on the schedule, it meets the broadest reasonable interpretation of “previously cleared.”) and, if it is outside of pre-clearance drug orders, creates an electronic record of potentially adverse drug interactions (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” [0019] the system includes a “correlating and inferring unit” that determines whether a particular drug removed from the container to be administered has any harmful interaction with other drugs previously administered to the patient. Therefore, the system is both checking if the drug is scheduled (i.e. “cleared previously”) and checking for adverse interactions.); 
whereby when no adverse drug interaction is detected, said data storage and comparison module creates an electronic record of verification of drug administration for said drug removal record and records and associates a time with said record of verification of drug administration (See Sriharto [0034] The drugs removed from IMMC are verified with the electronic medical records of the patient to determine that the drug removed is prescribed and does not cause any adverse effect on the patient. See also [0007].);
whereby if an adverse drug interaction is detected, said processor creates and stores an alarm notification and sends said alarm notification to said notification means warning of at least one adverse drug interaction if detected, and creates an electronic record of said alarm notification (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication.); and 
wherein said notification means displays the electronic record of potentially adverse drug interactions (See Sriharto [0022] the system can include a display. The display can be used as part of the alarm, including visually displaying the reason for the alarm. The alarm was set off due to the drug interaction. Therefore, it is understood that when the “reason for” the alarm is an adverse drug interaction, the system will display the adverse drug interaction it has detected.).

Regarding claim 4, Sriharto discloses a method for checking for drug interaction, comprising:
providing a system core for receiving, storing and processing information about a patient (See Sriharto [0019], [0020], and [0024] the system includes an intelligence module to communicate with a network and hospital management system and a medical database and can obtain electronic medical records.); 
obtaining and processing, by the system core, patient information from a health information technology system including an electronic health record or personal health record database (See Sriharto [0019]-[0020] the system includes a communications module for communication with a network and hospital management system and a medical database. [0024] the medical database stores electronic patient records. The electronic medical records include the medical profile of the patient, medicines prescribed, scheduling allergies, and patient records.); 
receiving and processing, by the system core, a medication dispensing transaction (See Sriharto [0019] the system may track the removal of medication from a container on the cart (i.e. the cart is the decentralized pharmacy from which medications are withdrawn), the intelligence module including additional modules and units to track which medications are removed.); 
reviewing, by the system core, the details of medication dispensed from a decentralized pharmacy station based on the received information as well as stored information about patient allergies, medications the patient has been administered, prescribed or is currently taking, patient factors and comorbidities (See Sriharto [0024] the electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, and patient records.), and the identity of the clinician who withdrew the medication (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.); 
determining, by the system core, a guidance regarding medication interaction checks for the patient and generating an alert if a risk of medication error or adverse reaction is identified (See Sriharto [0017] the system performs many functions, including “determining patient-drug interactions, determining drug-drug interactions, identifying adverse drug interactions, etc.” [0019] the system includes a “correlating and inferring unit” that determines whether a particular drug removed from the container to be administered has any harmful interaction with other drugs previously administered to the patient. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” [0024] The system has access to a medical database, which includes a database of adverse drug interactions.); 
providing, by the system core via a communications module of the system core, information regarding risks identified with the administration of the dispensed medication (See Sriharto [0024] The system has access to a medical database, which includes a database of adverse drug interactions. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.); and 
performing a notification of alerts to one or more devices/systems at least one of the clinician's mobile device, the clinician's wearable device, including a smartwatch, a dashboard screen, a paging system, point of care device sub-system and/or a messaging system (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.).

Regarding claim 5, Sriharto discloses a non-transitory machine-readable storage medium comprising machine-readable instructions for causing the system core to execute a method, the method comprising:
obtaining and processing, by the system core, patient information from a health information technology system at least one of an electronic health record or personal health record database (See Sriharto [0019]-[0020] the system includes a communications module for communication with a network and hospital management system and a medical database. [0024] the medical database stores electronic patient records. The electronic medical records include the medical profile of the patient, medicines prescribed, scheduling allergies, and patient records.); 
receiving and processing, by the system core, a medication dispensing transaction (See Sriharto [0019] the system may track the removal of medication from a container on the cart (i.e. the cart is the decentralized pharmacy from which medications are withdrawn), the intelligence module including additional modules and units to track which medications are removed.); 
reviewing, by the system core, the details of medication dispensed from a decentralized pharmacy station based on the received information as well as stored information about patient allergies, medications the patient has been administered, prescribed or is currently taking, patient factors and co-morbidities (See Sriharto [0024] the electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, and patient records.), and the identity of the clinician who withdrew the medication (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.); 
determining, by the system core, a guidance regarding medication interaction checks for the patient and generating an alert if a risk of medication error or adverse reaction is identified (See Sriharto [0017] the system performs many functions, including “determining patient-drug interactions, determining drug-drug interactions, identifying adverse drug interactions, etc.” [0019] the system includes a “correlating and inferring unit” that determines whether a particular drug removed from the container to be administered has any harmful interaction with other drugs previously administered to the patient. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” [0024] the system has access to a medical database, which includes a database of adverse drug interactions.); 
providing, by the system core via a communications module of the system core, information regarding risks identified with the administration of dispensed medication (See Sriharto [0024] The system has access to a medical database, which includes a database of adverse drug interactions. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.); and 
performing a notification of alerts to one or more devices/systems at least one of the clinician's mobile device, the clinician's wearable device, including a smartwatch, a dashboard screen, a paging system, a point of care sub-system and/or a messaging system (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.).

Regarding claim 6, Sriharto discloses the tool of claim 1 as discussed above. Sriharto further disclose a tool, comprising:
a drug request database, containing one or more drugs set to be administered to the patient, but not yet administered (See Sriharto [0019] the correlating and inferring unit determines whether a particular drug removed from the IMMC to be administered or to be administered to a patient at the point-of-care or the operation theatre has any harmful interaction with other drugs previously administered to the patient. Therefore, the system can track drugs that are set to be administered, but have not yet been administered.).

Regarding claim 7, Sriharto discloses the tool of claim 1 as discussed above. Sriharto further disclose a tool, comprising:
an interface module for modifying said patient health record database (See Sriharto [0024] the system is updated at regular intervals on information such as inventory of all IMMCs, medical conditions of the patients, progress reports of all the patients, etc. This is understood to include an interface module in order for the system to be updated.).

Regarding claim 8, Sriharto discloses the tool of claim 1 as discussed above. Sriharto further disclose a tool, wherein:
said point of care is an operating room (See Sriharto [0017] the IMMC can be located in operating theatres (i.e. “operating rooms”).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sriharto (U.S. 2008/0316045) in view of Muecke (U.S. 2017/0372037).
Regarding claim 2, Sriharto discloses the system of claim 1 as discussed above. Sriharto further disclose a system, wherein:
a point of care subsystem is used to accept a barcode scan (See Sriharto [0023] the system includes a barcode scanner. [0033] the system can include RFID tags for identifying patient.). 
Sriharto does not disclose: 
the bar code scan is of a patient wristband to create and transmit the potential drug interaction to said interface module for association between the patient and the location where the scan occurred.
Muecke teaches:
the bar code scan is of a patient wristband to create and transmit the potential drug interaction to said interface module for association between the patient and the location where the scan occurred (See Muecke [0036] a nurse scans a barcode printed on a wristband worn by the patient to identify the patient before dispensing drugs. This identifies the patient being prescribed, and verifies that the patient is nearby (i.e. “the location”).).
The system of Muecke is applicable to the disclosure of Sriharto as they both share characteristics and capabilities, namely, they are directed to controlling the dispensing of pharmaceuticals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sriharto to include patient bar code scanning as taught by Muecke. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriharto in order to verify prescriptions before they are administered, which helps to avoid errors (see Muecke [0036]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sriharto (U.S. 2008/0316045) in view of Hanz (U.S. 2012/0035957).
Regarding claim 3, Sriharto discloses the system of claim 1 as discussed above. Sriharto further disclose a system, wherein:
the guidance engine sub-system allows … more detailed rules beyond the simple interactions of the drug interaction database leveraging all available data collected, including device data (See Sriharto [0022] the system can also collect data from other medical devices that are monitoring the patient (e.g. EEG, ECG, etc.) as part of determining the patient status. This is a type of “device data.”), about the patient for whom the medications are withdrawn (See Sriharto [0024] the collected electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, patient records, etc.), the clinician who withdraws the medications (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.), and a location associated with the patient (See Sriharto [0019] a position determination unit determines where the IMMC is used. [0033] the system can identify patients using RFID tags. RFID technology is based on proximity; therefore, the location of the patient is determined when the RFID tag is scanned. This allows the system to determine that the patient is located relatively near to the cart and scanner.).
Sriharto does not disclose: 
the interface module allows authorized clinicians, through a graphical user interface, to add more detailed rules.
Hanz teaches:
the interface module allows authorized clinicians, through a graphical user interface, to add more detailed rules (See Hanz [0017] this system can deliver information to the prescriber in the form of messages. An example of one of these messages includes drug contraindications. [0034] the system also includes a Rule Creation and Management module that can be used to edit rules for when one of the messages should be delivered. A graphical user interface can be used as an interface for the Rules Creation and Management module.).
The system of Hanz is applicable to the disclosure of Sriharto as they both share characteristics and capabilities, namely, they are directed to controlling the dispensing of pharmaceuticals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sriharto to include a GUI for updating alert rules as taught by Hanz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriharto in order to permit manual creation and entry of rules for determining when a message is sent (in this application, when a drug interaction message should be sent) (See Hanz [0034]).


Response to Arguments
Subject Matter Eligibility
Applicant's arguments filed 12 May 2022, regarding the 35 U.S.C. 101 rejection of claims 1-5, have been fully considered but they are not persuasive. Applicant argues that the inclusion of machines such as databases, alarms, storages and interface modules, makes the claims “more than a mental process.” (See Applicant Remarks page 6). This is not persuasive. The MPEP is quite clear in stating that claims “can recite a mental process even if they are claimed as being performed on a computer.” (See MPEP 2106.04(a)(2)(III)(C)). If the claims recite a mental process performed on a generic computer, or in a computer environment, or using a computer as a tool to perform the mental process, it can still be considered a mental process. Applicant next argues that it is integrated into a practical application because “it would be impossible for a person to store all the possible drug interaction in one’s head as well as a patient’s medical records” (see Applicant Remarks pages 6-7). This is not persuasive. First, detecting “all possible drug interactions” is not required under the broadest reasonable interpretation of the claims, which merely state that the system includes a “medication interaction database” with no reference to how many interactions are actually stored in the database. Second, as discussed above, the additional elements in the claims merely recite the use of a computer to perform the abstract idea, which is not enough to integrate it into a practical application (see MPEP 2106.05(f)). Therefore, the broadest reasonable interpretation of the claims is directed to ineligible subject matter under 35 U.S.C. 101.


Prior Art
Applicant's arguments (see Applicant Remarks pages 7-8) filed 12 May 2022, regarding the 35 U.S.C. 102 and 103 rejection of the claims, have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that some of the features upon which applicant relies (i.e., location, timing, verification of delivery, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant is reminded that their arguments should include specific reference to their own claim language, not general arguments of functionality, in order to compare Applicant’s claims to the prior art. 
Finally, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. As mapped above, The Sriharto reference (as well as the other references for the dependent claims) discloses each and every claim limitation of the presently filed claims. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knowlton et al. (U.S. 2007/0179806) discloses a system for checking a patient profile for potential adverse medication interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619